Citation Nr: 0205455
Decision Date: 05/28/02	Archive Date: 08/16/02

DOCKET NO. 94-11 768               DATE MAY 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Determination of proper initial rating for post traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to May 1971. The case
comes before the Board of Veterans' Appeals (Board) on appeal from
a May 1993 rating decision of the Department of Veterans Affairs
(VA) Regional Office in Indianapolis, Indiana. In January 2000, the
veteran's case was remanded to the RO for additional development.
At present, the case is once again before the Board for appellate
review.

In December 1993 and April 1996 VA forms 9 (Appeal to Board of
Veterans' Appeals), the veteran requested a hearing before a
traveling member of the Board, and thus, the hearing was scheduled
for July 30, 1996. However, per a July 24, 1996 VA form 119 (Report
of Contact), the veteran postponed the hearing for a later date.
Subsequently, per a March 1999 VA form 119, the veteran no longer
desired to have a travel Board hearing. As the record does not
contain further indication that the veteran or his representative
have requested an additional hearing, the Board deems the veteran's
prior request for a travel Board hearing withdrawn. See 38 C.F.R.
20.704 (2001).

Lastly, for the reasons stated below, the Board has awarded the
veteran a 70 percent rating for his PTSD. In this respect, the
Board notes that, per an October 1998 VA form 21-4138 (Statement in
Support of Claim), the veteran has indicated that he would be
satisfied with the assignment of a 70 percent rating for his PTSD,
if the award was coupled with the assignment of a total rating
based upon individual unemployability due to a service-connected
disability (TDIU). Inasmuch as the veteran has not been granted
entitlement to TDIU, and as the grant of the 70 percent evaluation
for PTSD discussed below is not the maximum benefit under the
rating schedule, the claim for an initial evaluation in excess of
70 percent for the veteran's PTSD remains in controversy and is
still a viable issue for appellate consideration by the Board. AB
v. Brown, 6 Vet. App. 35, 38 (1993).

- 2 -

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by obtaining
and fully developing all relevant evidence necessary for the
equitable disposition of the issue on appeal.

2. Prior to and as of November 1996, the veteran's PTSD
symptomatology has been characterized by continuous problems with
his sleep including nightmares and flashbacks, aggressive temper,
homicidal ideation, violent physical aggression towards members of
his family and others, some isolation, and exaggerated startle
response with hypervigilance and paranoia.

3. Prior to and as of November 7, 1996, the veteran's PTSD does not
render him in virtual isolation in the community, nor does he have
totally incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality and disturbed thought or behavioral
processes associated with almost all daily activities, such as
fantasy, confusion, panic, and explosions of aggressive energy
resulting in a profound retreat from mature behavior. The medical
evidence shows that he has been unemployed since a 1986 accident
while on the job, and thus, his PTSD has not rendered him unable to
obtain or retain employment.

4. As of November 7, 1996, the veteran's PTSD is not productive of
total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name.

3 -

CONCLUSION OF LAW

The initial rating assigned for the veteran's PTSD effective prior
to and as of November 7, 1996 is not appropriate, and the criteria
for a 70 percent disability evaluation for PTSD have been met. 38
U.S.C.A. 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411(2001); 38
C.F.R. 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996);
66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R. 3.159); Fenderson v. West, 12 Vet. App. 119
(1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000) (codified at 38 U.S.C. 5100, 5102, 5103, 5103A,
5107). This law redefines the obligations of VA with respect to the
duty to assist and includes an enhanced duty to notify a claimant
as to the information and evidence necessary to substantiate a
claim for VA benefits. Further, VA issued regulations to implement
the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)). Except for the amendment to 38 C.F.R. 3.156(a), the
second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that the provisions of this rule merely
implement the VCAA and do not provide any rights other than those
provided in the VCAA. 66 Fed. Reg. 45,620, 45,629. Accordingly,
generally where the record demonstrates that the statutory mandates
have been satisfied, the regulatory provisions likewise will be
satisfied.

First, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5103A (West Supp. 2001); 66 Fed. Reg. 45,620,
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.159(b)). The veteran has been informed, via May 1993

- 4 -

and May 1994 rating decisions and multiple statements of the case
dated 1996, 1998 and 2002, of the evidence needed to prove his
claim on appeal. The notification requirement has therefore been
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate his claims. 38 U.S.C.A. 5103A (West Supp.
2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R. 3.159(c)). The veteran underwent various VA
examinations for his service-connected mental disorder in 1993,
1994, 1996, 1998 and 2000. Additionally, the veteran presented
testimony during an RO hearing in September 1997. And, although he
was given the opportunity to present testimony before a traveling
member of the Board, he declined such opportunity. Therefore, the
duty to assist requirement has been satisfied as well.

Disability evaluations are determined by evaluating the extent to
which the veteran's service-connected disabilities affect his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (Rating
Schedule). See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2,
4.10 (2001). Where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
it is the present level of disability that is of primary concern.
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, an
appeal from the initial assignment of a disability rating requires
consideration of the entire time period involved, and contemplates
"staged ratings" where warranted. See Fenderson v. West, 12 Vet.
App. 119 (1999). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. See 38 C.F.R. 4.7 (2001).

In this case, in a May 1993 rating decision, the veteran was
granted service connection for PTSD, and was assigned a 10 percent
disability evaluation under Diagnostic Code 9411, effective January
25, 1993. He expressed disagreement with

5 -

the 10 percent initial rating and perfected the appeal for this
issue in December 1993. Subsequently, in a May 1994 rating
decision, such award was increased to a 50 percent evaluation going
back to the initial effective date of January 25, 1993. However, he
has continued to disagree with the disability evaluation assigned
to his PTSD. At present, the veteran is seeking an increased
disability evaluation in excess of 50 percent for his PTSD.

During the pendency of the veteran's appeal, the rating criteria
for evaluating mental disorders were revised and amended effective
November 7, 1996. In Karnas v. Derwinski, the United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (the Court) held that
where the law or regulation changes after a claim has been filed,
but before the administrative or judicial appeal process has been
concluded, the version most favorable to the appellant applies.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). However, where
compensation is awarded or increased pursuant to any Act or
administrative issue, the effective date of such an award or
increase shall not be earlier than the effective date of the Act or
administrative issue. See 38 U.S.C.A. 5110(g) (West 1991). In
addition, the General Counsel of VA has held that if the revised
version of the regulation is more favorable, the retroactive reach
of that regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no
earlier than the effective date of that change. See VAOPGCPREC 3-
2000 (2000). As such, the revised rating schedule for mental
disorders cannot be applied to a claim for any date prior to
November 7, 1996.

Prior to November 7, 1996, in assessing the severity of a mental
disorder, such as PTSD, the effect of the disorder on the veteran's
ability to interact on both a social and industrial level, as
confirmed by the current clinical findings, was considered. Social
inadaptability, however, was evaluated only as it affected or
impaired industrial adaptability. See 38 C.F.R. 4.132, Diagnostic
Code 941 1, Note (1) (1996).

The prior Schedule for Rating Disabilities envisioned that a 50
percent evaluation for PTSD was warranted where the ability to
establish and maintain effective or

6 -                                    

favorable relationships with people was considerably impaired, and
the psychoneurotic symptoms resulted in such reductions in
initiative, flexibility, efficiency and reliability levels as to
result in considerable industrial impairment. See 38 C.F.R. 4.132,
Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the ability to
establish and maintain effective or favorable relationships with
people was severely impaired, and the psychoneurotic symptoms were
of such severity and persistence that there was severe impairment
in the ability to obtain or retain employment. See id.

A 100 percent evaluation was warranted where the attitudes of all
contacts except the most intimate are so adversely affected as to
result in virtual isolation in the community. In the alternative,
a 100 percent evaluation was warranted if there were totally
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality and disturbed thought or behavioral
processes associated with almost all daily activities, such as
fantasy, confusion, panic, and explosions of aggressive energy
resulting in a profound retreat from mature behavior. As well, a
100 percent evaluation was awarded if the veteran was demonstrably
unable to obtain or retain employment. Id. The appellant only
needed meet one of these criteria to be granted a 100 percent
evaluation. Johnson v. Brown, 7 Vet. App. 95 (1994).

As of November 7, 1996, the schedular criteria for evaluating
mental disorders incorporate the American Psychiatric Association's
Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition (DSM-IV). Under these criteria, a 50 percent schedular
evaluation contemplates reduced reliability and productivity in
occupational and social situations due to such symptomatology as:
flattened affect; circumstantial, circumlocutory, or stereotypical
speech; panic attacks that occur more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; and difficulty in establishing
and maintaining effective work and social relationships. See 38
C.F.R. 4.130, Diagnostic Code 9411 (2001).

7 -

A 70 percent evaluation contemplates occupational and social
impairment with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation, obsessional rituals which interfere with
routine activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately, and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance or hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and inability
to establish or maintain effective relationships. See id.

A 100 percent evaluation is warranted when there is total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. See
id.

The medical evidence of record shows that the veteran was
hospitalized at the Fairbanks hospital from October 1992 to
November 1992 for cocaine dependence. The veteran's prognosis for
long term recovery was deemed to be fair due to his lengthy history
of use, his lifestyle, and the lack of structure in his life.

In April 1993, the veteran underwent a VA examination during which
he reported that he had had several jobs after his discharge from
service, which he lost due to illegal activities. At this time, his
affect ranged from laughing to tearful when recalling the war. He
had logical, sequential and pertinent thought process, but his
thought content was centered around the increase in the severity of
his PTSD symptoms without the substances to numb them.
Additionally, although he had no suicidal ideation or
auditory/visual hallucinations, he continued to have problems with
his temper and with sporadic episodes of homicidal ideation. He
also

8 -

complained of affective instability, and decreased energy and
sexual drive. His diagnosis at this time was polysubstance
dependence in remission and PTSD.

Medical records from the Midtown Mental Health Center dated from
1989 to 1993 describe the treatment the veteran received for
various stressing situations in life, including falling from a
building while working in construction, and marital problems
(including his pending divorce).

A March 1994 statement from the Madison Clinic notes that the
veteran was adversely affected and isolated from his community. He
had confused thought process which focussed on incidents of his war
experience, had panic attacks, and was unable to leave his
apartment for days at a time. At this time, he also reported
periods and history of violent aggression towards members of his
family and citizens of the community. However, one month later in
April 1994, the veteran was examined by VA, and at this time his
PTSD was deemed to be only moderate in severity.

The April 1994 VA examination revealed that he had separated from
his wife, continued to have nightmares three to four times per
week, had intrusive depressive recollections, and had diminished
interest in activities like socializing. He also continued to have
irritability, violent outbursts with some episodes of assault,
exaggerated startle response and hypervigilance with physiological
reactivity. Nevertheless, his thought content was free of suicidal
ideation and of hallucinations/delusions; his thought process was
logical, sequential, and pertinent; and more importantly, some of
his behavior was due antisocial personality disorder, which is not
currently service-connected.

An August 1996 VA examination report indicates the veteran had been
married for 20 years and had two grown children. At this time, the
veteran reported he was verbally abusive with family members and
strangers, had recurrent dreams about Vietnam, and tended to
isolate himself in order to keep from interacting with the people
in his life. Upon examination, he was found to be overweight,
dressed appropriately, and guarded. He also had worried mood,
restricted affect, and

9 -

normal speech. His thought process was logical and sequential.
However, although he did not have suicidal ideation or
hallucinations, he had a history of homicidal ideation during
arguments and of paranoia, believing his wife was poisoning him. He
also had poor judgment by history and limited insight. The examiner
concluded that the veteran's psychiatric impairment was moderate
and his degree of functional impairment was fair. The examiner's
impressions included PTSD by history with recurrent nightmares and
flashbacks; avoidance behavior with anhedonia, detachment and
restricted affect; and increased arousal with angry irritable
outbursts for at least one month causing impairment in the
veteran's social and occupational functioning. The veteran was
assigned a global assessment of functioning (GAF) score of 3 5
which, according to the American Psychiatric Association's
Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition (DSM-IV), equates to some impairment in reality testing or
communication (e.g., speech is at times illogical, obscure, or
irrelevant) or major impairment in several areas, such as work or
school, family relations, judgment, thinking, or mood (e.g.,
depressed man avoids friends, neglects family, and is unable to
work; child frequently beats up younger children, is defiant at
home, and is failing at school).

A September 1997 medical report from a private physician who had
examined the veteran notes the veteran did not have
delusions/hallucinations, had average intelligence and appropriate
associations, had grossly intact motor functions, and had
appropriate personal hygiene. However, he was extremely
hypervigilant, had a suspicious mood, and showed severe paranoia.
The veteran reportedly expressed concern about his relationship
with his wife and his difficulty managing his emotions toward her.
During the examination, he routinely looked out the windows
watching every car that passed through the parking lot, and was
startled by a loud noise in the outer-office. It was the examiner's
impression that the veteran was a very angry man with the potential
to do great harm to himself and others, and with decreased ability
to control his thoughts and feelings due to his PTSD. The veteran
was again assigned a GAF score of 35.

Per an October 1998 VA examination report, the veteran continued to
experience problems with his sleep and episodes of rage. However,
at this time he was

10-

assigned a GAF score of 70 to 75 for his PTSD. A GAF score ranging
from 61 to 70 according to the DSM-IV equates to some mild symptoms
(e.g. depressed mood and mild insomnia) or some difficulty in
social, occupational, or school functioning (e.g. occasional
truancy, or theft within the household), but generally functioning
pretty well, and with some meaningful interpersonal relationships.
And a GAF score ranging from 71 to 80 equates to transient and
expectable reactions to psychosocial stressors, if symptoms are
present, (e.g., difficulty concentrating after family argument);
and/or no more than slight impairment in social, occupational, -or
social functioning (e.g., temporarily falling behind in
schoolwork).

In July 2000, the veteran was again examined by VA. At this time he
continued to present similar symptoms as during his October 1998
examination. He continued to have problems with sleep, including
insomnia and nightmares/flashbacks, and problems with isolation and
outbursts of anger. As well, he continued to present homicidal
thoughts without plans, some paranoia, and compulsion to watch out
a window. His GAF score at this time was 55, which equates to
moderate symptoms (e.g., flat affect and circumstantial speech,
occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or co-workers).

The veteran was examined by VA about six months later in December
2000. At this time, the medical findings were very similar to the
findings during the July 2000 VA examination, and his diagnoses at
this time were PTSD with significant interference with his social
and occupational functioning, and major depressive disorder related
to other medical illness. Subsequently, in January 2002, the
veteran underwent a VA social and industrial survey which noted the
veteran had fallen off a building in 1986. The survey also
indicated that the veteran avoided sleeping because he had violent
dreams, maintained emotional and physical distance from all family
members, did not spend quality time with friends, and continued to
have thoughts of rage, although he was now able to filter these
feelings. However, he attended cocaine anonymous meetings twice per
week, continued to swim to control his weight and was happy to have
found an inexpensive health club.

Lastly, medical records from the Indianapolis VA Medical Center
(VAMC) dated from 1995 to 2000 show the continuous treatment the
veteran has received for various health problems, including his
PTSD. Specifically, the Board notes September 1996 records show the
veteran admitted to homicidal ideation and paranoia about his
aggression against others, and that he was assigned a GAF score of
30. June 1999 notations showed the veteran was somewhat aggressive
and narcissistic. And, November 2000 notations revealed the veteran
focused on processing his feelings of grief, anger, loneliness,
problems with relationships, paranoia, depression and physical
pain.

Upon a review of the evidence, the Board finds that, prior to and
as of November 7, 1996, the veteran's PTSD symptomatology has been
characterized, over the years, by continuous problems with his
sleep, including nightmares and flashbacks, aggressive temper,
homicidal ideation, violent physical aggression towards members of
his family and others, some isolation from his family and the
community, and exaggerated startle response with hypervigilance and
paranoia. As such, the Board finds that the evidence shows the
veteran's PTSD symptomatology more nearly approximates the criteria
required for the assignment of a 70 percent disability evaluation
under the old and new criteria for PTSD. Therefore, the veteran's
claim is granted to this extent. See 38 C.F.R. 4.130, Diagnostic
Code 9411 (2001); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

The Board acknowledges that the veteran's GAF scores have ranged
from 30 (per the September 1996 VAMC notations) to 75 (per the
October 1998 VA examination report). In this regard, the Board
points out that only the revised schedular criteria (effective as
of November 1996) incorporate the American Psychiatric
Association's Diagnostic and Statistical Manual of Mental
Disorders, Fourth Edition. Nevertheless, the Board has considered
the veteran's GAF scores as part of the overall disability picture
prior to and as of November 7, 1996, although the GAF -scores per
se have not been dispositive in the Board's final determination.
See 38 C.F.R. 4.1-4.14 (2001); see generally Francisco v. Brown, 7
Vet. App. 55, 58 (1994).

- 12 -

The preponderance of the evidence, however, is against the
assignment of a disability evaluation in excess of 70 percent,
effective prior to and as of November 7, 1996, for the veteran's
PTSD, under either the old or new criteria for mental disorders.

Specifically, the Board acknowledges the veteran is somewhat
isolated from his family and the community. However, the evidence
does not show that, prior to or as of November 7, 1996, the
veteran's attitudes of all of his contacts, except the most
intimate, have been so adversely affected as to result in virtual
isolation in the community. Per an April 1994 VA examination, the
veteran's PTSD symptoms were deemed to be moderate. And, per the
January 2002 VA social and industrial survey, he continues to
attend cocaine anonymous meetings two times per week, swims on a
regular basis to control his weight, and was happy to have found an
inexpensive health club, which appears to indicate he enjoys
activities outside the home. See 38 C.F.R. 4.132, Diagnostic Code
9411 (1996).

Additionally, although the veteran has severe problems with
physical aggression towards others and nightmares/flashbacks, the
evidence does not show that his symptoms or behavior have resulted
in a profound retreat from mature behavior. As such, the Board
finds that, prior to or as of November 7, 1996, the veteran's PTSD
does not more nearly approximate a disability characterized by
totally incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality and disturbed thought or behavioral
processes associated with almost all daily activities, such as
fantasy, confusion, panic, and explosions of aggressive energy
resulting in a profound retreat from mature behavior. See id.

As well, the evidence does not show that the veteran is
demonstrably unable to obtain or retain employment due to his PTSD
symptoms. See id. By the veteran's own admission during the
September 1997 RO hearing, his current unemployability is related
to his 1986 work injuries and other physical conditions. Such 1986
work accident is also reported in the January 2002 VA social and
industrial survey, and this survey does not provide any indication
that the veteran's PTSD is the cause of his current unemployment.

- 13 -

Lastly, as of November 1996, the veteran has shown homicidal
ideation, and thus, persistent danger of hurting others. However,
he does not have suicidal ideation or auditory/visual
hallucinations, has been married for more than 20 years and has two
grown children, has normal speech, logical and sequential thought
processes, and appropriate personal hygiene. As such, the Board
finds that the preponderance of the evidence does not support the
award of a 100 percent rating for the veteran's PTSD, effective as
of November 1996, under the new criteria for mental disorders. The
veteran's PTSD does not more nearly approximate a disability
characterized by total occupational and social impairment, due to
such symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss of names of close
relatives, own occupation, or own name. See 38 C.F.R. 4.130,
Diagnostic Code 9411 (2001).

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (2001) has been considered whether or
not they were raised by the veteran as required by the Court's
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The
Board has considered whether an extra-schedular evaluation pursuant
to the provisions of 38 C.F.R. 3.321(b)(1) is warranted for the
claimed increased initial rating.

The Board notes that the medical evidence, as discussed above,
shows the veteran has been unemployed since 1986 due to injuries he
incurred while working in construction. Additionally, by the
veteran's own admission during the September 1997 RO hearing, his
current unemployability is related to his 1986 work injuries and
other physical conditions. As such, the Board finds that the
evidence does not show that the veteran's PTSD per se has caused
marked interference with employment, or the need for frequent
periods of hospitalization; or has otherwise rendered impracticable
the application of the regular schedular' standards. The Board
acknowledges that the veteran's PTSD is productive of chronic
interference

- 14 -

with daily life. However, the evidence simply does not show marked
interference with employment (i.e., beyond that interference
contemplated in the assigned rating).

Under the above described circumstances, the Board determines that
the criteria for assignment of an extra-schedular rating pursuant
to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227
(1995).

ORDER

The initial rating assigned for the veteran's PTSD effective prior
to and as of November 7, 1996 is not appropriate, and a 70 percent
disability evaluation is granted, subject to provisions governing
the payment of monetary benefits.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

15 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

16 -



